Holden J.,
(dissenting).
I dissent from the majority view in this csae for the reason that the construction placed upon the statute is entirely too narrow. The decision of reversal this day in the case of 'Covington County v. Sullivan, 85 Co. 116, is based upon the rule of construction announced in *28the instant case. However, the principle upon which both decisions rest is that section 1, chapter 38, Laws 1917, imposes no liability on a county for the loss of or injury to animals in the process of dipping for tick eradication, unless such is inflicted while the animal is being actually dipped or immersed in the vat.
This construction of the act is so narrow as to partially defeat its real purpose and intent. I do not dispute that the word “dipping” means an. immersion or plunge in a fluid, and that there is a difference between “immersion” and “sprinkling;” yet the purpose of both is that of cleansing or eradication in one respect or another.
But I cannot agree that the intent of the statute was to confine liability for injury to those cases only where the injury actually occurred in the vat.
The legislature meant to provide that the owner of an animal should recover for an injury received in the “process of dipping” under the supervision of the proper authorities of the county. It is clear to me that, where the fluid is prepared and administered by and under the proper authority, either by dipping the animal in the vat or by pouring the liquid on it, or by sponging it with the liquid, this constitutes “dipping” within the meaning of the act.
In the Sullivan Case, supra, the owner of the animal was compelled to bring1 it to the dipping vat, where the authorized; person in, control of the dipjping for the county undertook to carry out “the process of dipping” by applying the fluid to the skin of the animal without actually putting it into the dipping vat. The animal died from the effect of the application of the fluid. ■
To say that the owner cannot recover for his loss under these circumstances is to deny him recovery for a loss occasioned by the authorized dipping authorities when he was complying with the mandate of the law to produce, his animal at the dipping vat to be dipped for *29tick eradication. The owner must comply with the law in bringing his stock to the dipping vat, and that, too, whether the animal be infected with ticks or not, and regardless of the condition of the animals or the distance to the vat. He cannot object to the dipping. He submits his animal to the authority in control to be dipped in the manner such authority may adopt. The authority in charge of the dipping vat elects to apply the fluid in a slightly different manner from that of driving the animal through the dipping vat, but it is for the accomplishment of the same purpose, the eradication of ticks, and in pursuing this method of dipping the animal is injured. It seems to me that the act intended to impose liability under such circumstances.
I do not think the legislature intended to deny compensation to the owner for a loss by injury in dipping where the owner in good faith has complied with the law by producing and submitting his stock to be dipped by the proper authority at the premises of the dipping vat. I can picture the humble citizen with one family cow that contributes largely to the sustenance of the family, who has to drive his cow several miles on an unpleasant day to the dipping vat. There he submits his animal to the lawful authority in charge of the vat .to be dipped under his direction. This officer of the county with sole control of the process of .dipping decides to apply the fluid by pouring it upon the animal instead of running it through the vat, which latter process might be more dangerous under some circumstances, and he proceeds to carry out the purpose of the dipping law by an application of the fluid, and the animal dies from the dipping. Under the majority deeision this citizen whose property has been, in a certain sense, taken or damaged for public use, must lightly return to his home and family without his cow, and must bear the loss because the lawful authority in charge of the dipping operations *30elected to apply the fluid in a somewhat different manner than that of plunging the animal through the vat.
The legislators in dealing- with this question undoubtedly intended to protect the stock owners against losses where the dipping is done by the proper authority at the place designated and for the purpose of eradication of-ticks. In the enactment and enforcement of drastic laws governing private property I think it is reasonable to say that the legislature intended a liberal application in favor of the rights of the citizen.
Stevens, J., concurs in this dissent.